Title: To Thomas Jefferson from William Lattimore, 27 September 1808
From: Lattimore, William
To: Jefferson, Thomas


                  
                     Sir,
                     Natchez Sept. 27th, 1808.
                  
                  You will receive, probably before this reaches you, the nomination of persons, from whom our Legislative Council is to be chosen Between the two nominated for this county, as well as those for Claiborne I should, all things considered, find some difficulty in suggesting a preference. I am not acquainted with all the six for Washington, Wilkinson & Jefferson; but from what I know of Mesr. McGrew, Lea & Calvit, I have thought it fortunate for the territory, that the nomination admits of the selection of a majority so free, as I believe the three mentioned to be, from those sinister views and personal resentments, which have produced our present dissensions. Between Federalism and Republicanism, there is nothing like competition, except in this (Adams) County, and even here, the latter is unquestionably ascendant. In no section of the Union, are the people more decidedly republican, or more purely patriotic, than are the people of this territory. But from an inadequate attention to public concerns, they are liable to be influenced by specious assurances, and plausible pretensions.—The nomination is, so far as I know, wholly republican.
                  I believe I have not at any time troubled you with our local differences. For should I have done so at the present, but for the peculiar posture of our territorial affairs. How far the opinion I have now taken the liberty to suggest, may correspond or conflict with the representations of others, I know not, having consulted no one on the subject. So far however as it may not be in unison with the preference which may be indicated from the proper authentic source, on which you are in the habit of relying for information, I wish to be considered as yielding my predilection. I only claim a liberal construction of the motives influencing me to this communication; and I have the satisfaction to believe that they will be properly appreciated.
                  I remain, Sir, very respectfully & sincerely Your Obt. Servant.
                  
                     Wm. Lattimore 
                     
                  
                  
                  
   His name should be thus spelt:

               